Citation Nr: 0926180	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-18-236	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction to include testicular pain, associated with the 
service-connected disability of traumatic rupture of the 
urethra.




ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from May 1980 to September 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which awarded service connection for 
erectile dysfunction and assigned a noncompensable rating.

As a preliminary matter, the Board observes that in his 
Notice of Disagreement in August 2007, the Veteran appears to 
have raised issues involving psychological disability 
secondary to his service-connected erectile dysfunction.  In 
any event, such issue is not currently before the Board, and 
is referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The evidence of record indicates erectile dysfunction and 
testicular pain without any penile deformity.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction to include testicular pain, associated with the 
service-connected disability of traumatic rupture of the 
urethra have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.115b, Diagnostic 
Code 7522 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2006 and August 2007, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim for a compensable 
evaluation for erectile dysfunction as secondary to the 
service-connected disability of traumatic rupture of the 
urethra, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided by the above noted letters.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under the VCAA for increased rating claims. 
 See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Court has also indicated that in a claim for a higher initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
that further notice is not required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  Further, the Veteran is not 
prejudiced as a reasonable person could have been expected to 
understand what was needed to substantiate his claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Specifically, the March 2008 Statement of the Case included 
the applicable diagnostic codes.  As such, the Board finds 
that VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.
With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
October 2006 notice was given prior to the February 2007 AOJ 
decision.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination in October 2006, 
obtaining medical opinions as to the severity of his 
disability, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board, even 
though he declined to do so.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The Veteran seeks an initial compensable rating for his 
service-connected erectile dysfunction, to include testicular 
pain.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Recently, in Hart v. 
Mansfield, 21 Vet.App. 505 (2007), however, the Court held 
that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the Veteran's 
service-connected disability of erectile dysfunction has been 
rated under Diagnostic Code 7522, which provides for a 20 
percent rating for deformity of the penis with loss of 
erectile power.  Additionally, such Diagnostic Code provides 
that entitlement to special monthly compensation (SMC) under 
38 C.F.R. § 3.350 should be considered.

By way of comparison, a 20 percent evaluation is also 
warranted in the case of a veteran who has had the glans 
(head) of the penis removed under Diagnostic Code 7521.  A 20 
percent evaluation is also warranted for complete atrophy of 
both testes under Diagnostic Code 7523.  Again, loss of 
erectile power alone warrants only an award of SMC, and in 
the absence of evidence of deformity or physical loss of part 
of the penis, or atrophy or removal of both testes, no 
separate schedular evaluation is warranted under the Rating 
Schedule.

In this case, the SMC benefit has already been awarded for 
in-service traumatic rupture of the urethra, which caused 
blood in the urine and was treated conservatively.  

The Veteran's medical records from his time in service 
indicate that he experienced testicular bleeding with 
tolerable pain, scrotile discomfort, a spermatocele (cystic 
lesion) and erectile dysfunction following an injury to the 
area.

In a 2006 VA examination, the Veteran explained that when he 
stepped on a metal sewage cover it flipped causing him to 
fall on the edge of the cover.  This resulted in trauma to 
the penis and a ruptured urethra.  The Veteran reported that 
the rupture was treated in Korea with a catheter, and allowed 
to heal on its own without surgery.  The Veteran indicated 
that he experiences penile pain on a daily basis, usually 
when he is seated.  The Veteran stated that he suffers from 
erectile dysfunction, but has not taken Viagra or any 
medications to help.  He also reported having difficulty 
urinating in the beginning due to a burning sensation which 
has since resolved.  It was noted that currently there is no 
burning, hematuria, incontinence, or obstruction.  The 
examiner assessed the Veteran as having residuals of 
traumatic rupture of the urethra, and complete erectile 
dysfunction, with complaints of pain in the genital area when 
seated.  The examiner also indicated that the rupture had 
been treated conservatively, as previously noted.  Inspection 
of external genitalia did not show any external 
abnormalities, and it was noted that "[p]enile and 
testicular size is within normal limits."

An October 2007 statement from an acquaintance attested to 
the Veteran's erectile dysfunction, and expressed frustration 
and disappointment regarding his inability to maintain an 
erection.  The statement also asserted that the Veteran had 
not had such difficulties ten years earlier.  Post-service 
medical records are devoid of any reference to penile 
deformity.

Beyond his erectile difficulties and reports of pain, neither 
of which constitute deformities, there is a complete absence 
of any evidence revealing a deformity of the Veteran's penis.  
Specifically, and as noted, the October 2006 VA examination 
specified that there were no external abnormalities and that 
size was within normal limits.

Upon a review of the record, the Board finds that the Veteran 
is not entitled to a compensable rating for erectile 
dysfunction.  Such disability is manifested by pain and 
impotency without visible deformity of the penis.  In 
recognition of the Veteran's erectile dysfunction, as noted 
above, he was previously awarded SMC based on loss of use of 
a creative organ in the February 2007 rating decision.

There are no other medical records evidencing a penile 
deformity, nor is the Veteran currently diagnosed as having 
any such deformity.  The Board recognizes that the Veteran 
has complained of erectile dysfunction to include testicular 
pain, associated with the service-connected disability of 
traumatic rupture of the urethra.  

The Board has also considered whether to issue staged ratings 
pursuant to Hart, and finds that under the circumstances, 
staged ratings are not appropriate.

The Veteran does not assert that he is totally unemployable 
because of his service-connected traumatic rupture of the 
urethra and erectile dysfunction, nor has he identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  The Board has 
been similarly unsuccessful in locating exceptional factors.  
Specifically, the Veteran has not required frequent periods 
of hospitalization for treatment of his erectile dysfunction 
to include testicular pain.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
erectile dysfunction, with symptoms of testicular pain, the 
Board finds that the 0 percent evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for service-
connected erectile dysfunction, with symptoms of testicular 
pain is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


